Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 11/24/2019. Claims 1 and 5 were amended. Claims 2 and 6 were canceled. An Interview held on 12/2/2020 resulted in amendments to claims 1, 4, 5 and 8; cancellation of claim 3 and 7. 

Terminal Disclaimer
The terminal disclaimer reviewed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,334,007 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over an interview with David Bilodeau on 12/3/2020.
The application has been amended as follows: 
1.(Currently amended) A Station(STA) in a wireless communication system, the STA comprising:
a transceiver configured to transmit and receive a wireless signal; and a processor configured to control the transceiver,
wherein the processor is further configured to:
receive, from An access point (AP), a downlink (DL) multi-user (MU) Physical Protocol Data Unit (PPDU),
wherein the DL MU PPDU includes a DL data and trigger frame for an uplink (UL) orthogonal frequency-division multiple access (OFDMA) transmission; and
transmit, to the AP, an UL MU PPDU generated based on the DL MU PPDU,
wherein the trigger frame is transmitted in a first frequency region of the DL MU PPDU, and the DL data is transmitted in a second frequency region of the DL MU PPDU, based on the trigger frame being for multiple stations (STAs),
wherein the first frequency region and the second frequency region are different frequency region,
wherein the trigger frame and the DL data are transmitted in a same frequency region of the DL MU PPDU for the single STA, and an acknowledge (ACK) frame in response to the DL data and an UL MU frame in response to the trigger frame are transmitted in a same frequency region in the UL MU PPDU, based on the trigger frame being for a single STA, and wherein a High Efficiency-Signal (HE-SIG) B field in the DL MU PPDU includes Broadcast Association Identifier (AID) information for the trigger frame, when the trigger frame is for the multiple STAs.

2. (Canceled)
3. (Canceled)
4. (Currently amended) The STA of claim 1, wherein the trigger frame includes at least one of AID information of an STA that performs the UL OFDMA transmission, space resource indication information for the UL OFDMA transmission or frequency resource allocation
information for the UL OFDMA transmission.

5. (Currently amended) A method for performing an uplink (UL) multi-user (MU) 
transmission by a station (STA) in a wireless communication system, the method comprising: 
	receiving, from An access point (AP), a downlink (DL) multi-user (MU) Physical Protocol
Data Unit (PPDU),
wherein the DL MU PPDU includes a DL data and trigger frame for an uplink (UL) orthogonal frequency-division multiple access (OFDMA) transmission; and
transmitting, to the AP, an UL MU PPDU generated based on the DL MU PPDU,
wherein the trigger frame is transmitted in a first frequency region of the DL MU PPDU, and the DL data is transmitted in a second frequency region of the DL MU PPDU, based on the trigger frame being for multiple stations (STAs),
wherein the first frequency region and the second frequency region are different frequency region, and
wherein the trigger frame and the DL data are transmitted in a same frequency region of the DL MU PPDU for the single STA, and an acknowledge (ACK) frame in response to the DL data and an UL MU frame in response to the trigger frame are transmitted in a same frequency region in the UL MU PPDU, based on the trigger frame being for a single STA, and 
wherein a High Efficiency-Signal (HE-SIG) B field in the DL MU PPDU includes Broadcast Association Identifier (AID) information for the trigger frame, when the trigger
frame is for the multiple STAs.
6.(Canceled)
7. (Canceled)

8. (Currently Amended) The method of claim 1, wherein the trigger frame includes at least one of AID information of an STA that performs the UL OFDMA transmission, space resource indication information for the UL OFDMA transmission or frequency resource allocation
information for the UL OFDMA transmission.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant has incorporated dependent claim 3, which had been previously indicated as allowable subject matter; neither Li nor Merlin teaches a Broadcast Association Identifier. 

Allowable Subject Matter
Claims 1, 4, 5, and 8 renumbered as claims 1-4 are allowed. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415